Citation Nr: 1601804	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for degenerative arthritis of the right knee, status post right medial meniscectomy, presently rated as 10 percent disabling.

2. Entitlement to service connection for a left knee condition, to include as secondary to service-connected degenerative arthritis of the right knee.

3. Entitlement to service connection for a lumbar spine condition, to include as secondary to service-connected degenerative arthritis of the right and left knee.

4. Entitlement to service connection for a right hip condition, to include as secondary to service-connected degenerative arthritis of the right and left knee.

5. Entitlement to service connection for a right ankle condition, to include as secondary to service-connected degenerative arthritis of the right and left knee.

6. Entitlement to service connection for a left ankle condition, to include as secondary to service-connected degenerative arthritis of the right and left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  June 2010 and January 2014 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for degenerative arthritis of the lumbar spine, a right hip condition, and bilateral ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's degenerative arthritis of the right knee is limited to 110 degrees flexion; there is no limitation of extension; there is no evidence of ankylosis or impairment of the tibia or fibula.

2. Resolving the benefit of the doubt in favor of the Veteran, the evidence of record demonstrates that the Veteran's degenerative arthritis of the right knee has resulted in mild instability of the knee.  

3. Resolving the benefit of the doubt in favor of the Veteran, the Veteran's degenerative arthritis of the left knee is at least as likely as not related to his service-connected degenerative arthritis of the right knee.  


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating for degenerative arthritis of the right knee, status post right medial meniscectomy, in excess of 10 percent disabling, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5262  (2015).

2. The criteria for a separate 10 percent rating for instability of the right knee have been met.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

3. The criteria for service connection for a left knee condition, as secondary to service-connected degenerative arthritis of the right knee, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating claim decided herein via a letter dated March 29, 2010.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his service treatment records, military personnel records, VA treatment records, VA examination reports, private medical records and opinions, and lay statements from the Veteran and his representative.  The Veteran and his representative have not notified VA of any outstanding evidence, and the Board is aware of none.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Given the positive outcome of the below decision regarding service connection for arthritis of the left knee, a discussion of the duty to notify and assist is not necessary at this time.  


II. Increased Rating - Right Knee

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2015).

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a non-compensable, or 0 percent, rating.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a non-compensable rating.  Id.  

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  See 38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2014).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).  

Other codes pertaining to the knee that offer higher disability ratings than that currently assigned include Diagnostic Codes 5256, ankylosis, and 5262, impairment of tibia and fibula. As noted below, those diagnostic codes are not applicable because the medical evidence of record does not document the relevant pathologies.

The Veteran submitted his claim for an increased rating for mild degenerative arthritis of the right knee, status post right medial meniscectomy, in January 2010.  The Veteran's right knee disability had been rated as 10 percent disabling from October 4, 1983; as non-compensable from October 1, 1987; as 10 percent disabling from April 27, 1999; as 100 percent disabling from July 21, 1999 pursuant to 38 C.F.R. § 4.30 (2015); and as 10 percent disabling from October 1, 1999.  All ratings to date are under Diagnostic Code 5260, for limitation of flexion.

The record reflects that the Veteran was afforded a VA examination in June 2010 at which time the Veteran complained of symptoms in his right knee which prevented him from engaging in athletic activities.  The right knee joint was found to have symptoms such as giving way and decreased speed of joint motion.  No deformity, stiffness, weakness, incoordination, dislocation or subluxation, locking episodes, or flare-ups of joint disease were found.  The Veteran did report pain.  Gait was normal with no evidence of abnormal weight bearing.  Crepitus and grinding were found.  Flexion was 0 to 110 degrees.  Extension was normal to 0 degrees.  No objective evidence of pain following repetitive motion was found.  No additional limitations were found following repetition.  No ankylosis was found.  The Veteran was found to have mild degenerative arthritis of the right knee with decreased range of motion, decreased mobility, and pain resulting in absenteeism from work of roughly one week over the prior year for doctors' appointments.  

In January 2014, the Veteran was afforded a new VA examination.  At that time flexion was to 110 degrees with no objective evidence of painful motion.  Extension was normal to 0 degrees.  The same was found following repetitive use testing.  No additional limitation in range of motion was found and the Veteran was not noted to have functional loss or impairment of the knee and lower leg.  Tenderness or pain to palpitation was noted in the right knee.  Strength was normal on flexion and extension.  Stability was normal.  No patellar subluxation or dislocation was found.  No residual signs or symptoms due to arthroscopic surgery for a meniscal tear or debridement were found.  

In June 2014, the Veteran submitted various medical reports completed by his private physician, Dr. J.H., in May 2014.  The physician noted the existence of pain on movement in the knees, but referred to functional capacity reports prepared by a private rehabilitation clinic rather than giving range of motion.  That report also did not give specific range of motion in degrees, but did note range of motion of the knees "within normal limits."  Those reports did include a report of "gait instability" that accompanied pain in the bilateral knees.  

Taking all of the above into consideration, the Board finds that the Veteran's arthritis of the right knee has been correctly rated as 10 percent disabling due to limitation of flexion.  There is no indication that flexion has been limited to 30 degrees or less, thus, 10 percent is the maximum available rating under the diagnostic code pertaining to limitation of flexion.  Likewise, there is no limitation of extension at all.  Even in consideration of any pain noted, as well as the other DeLuca factors, the Veteran's range of motion has not been more than slightly limited in terms of flexion.  Specifically, there is no indication that pain has resulted in any additional limitation of motion beyond 110 degrees of flexion.   Thus, the preponderance of the evidence demonstrates that the criteria for a 20 percent rating have not been met.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of flexion due to pain in the right leg.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

However, while the Board has found that the Veteran is not entitled to an increased rating due to limitation of flexion, it does find that a separate 10 percent rating is warranted due to mild instability of the right knee.  While not all evidence of record specifically finds instability in the right knee, as early as June 2010, a VA examination reported that the Veteran's right knee was prone to "giving way."  Further, the Veteran's treating private physician has noted continued instability of gait in the right knee.  Accordingly, resolving all benefit of the doubt in favor of the Veteran, the Board finds that his service-connected right knee condition has resulted in instability.  

The Board finds that this instability is mild, at most.  While instability appears to have resulted in an altered gait at times, no major limitations have been found to result from this condition.  Neither is there any evidence of stiffness, weakness, incoordination, dislocation or subluxation, or locking episodes.  Further, while the Veteran's private physician noted exacerbations resulting in decreased range of motion, pain, and inflammation, he specifically indicated that these periods are not incapacitating in nature.  Neither is there any indication that the Veteran requires the use of an assistive device to ambulate.  Accordingly, the Board finds that the Veteran is entitled to a separate 10 percent rating for mild instability of the right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257; VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).

There is no evidence of ankylosis or impairment of the tibia or fibula reflected in the record, thus, an additional rating based on those diagnostic codes is not appropriate at this time.  

The above determinations are based upon consideration of applicable rating provisions.  In reaching its conclusion, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture such that an extraschedular rating is warranted, but finds that it does not.  The symptoms of his disability have been reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, the Court of Appeals for Veterans Claims (Court) has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's osteoarthritis of the right and left knees contained in the record, the question of entitlement to a TDIU is not raised.

III. Service Connection - Left Knee

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

The Veteran has a present diagnosis of degenerative arthritis of the left knee.  

A review of the Veteran's service treatment records do not show any complains of or treatment for a left knee condition while on active duty.  Accordingly, absent an in-service incurrence or aggravation, service connection on a direct basis cannot be established.  Likewise, the Board has conducted a thorough review of the record and has not found any evidence that the Veteran's left knee arthritis manifested within one year of his separation from active service.  The Board does acknowledge the April 15, 2013, letter by Dr. J.H., which indicates that the Veteran had suffered from the condition for "many" years, but no specific date is given for the diagnosis, and the Board also notes that the physician admits to only having treated the Veteran for the prior four years in that letter.  In light of this, the Board finds that there is no evidence that the Veteran's left knee arthritis was diagnosed within a year of separation from service.  Thus, service connection cannot be granted on a presumptive basis.  

The Veteran, for his part, does not argue in favor of direct or presumptive service connection for his left knee, but rather argues that his left knee condition is proximately due to or the result of his service-connected right knee disability.  

In connection with his claim, the Veteran was afforded a VA examination in June 2010.  At that time, the VA examiner conducted a thorough examination of the Veteran's knee and reviewed the available private medical records and service treatment records.  The examiner then opined that the Veteran's mild degenerative arthritis of the left knee was not caused by or a result of his right knee condition.  As a rationale, the examiner stated that the Veteran's left knee condition is consistent with the normal aging process.  He also noted mild degenerative arthritis of the right knee and left hip which is also secondary to the normal aging process which further supports the opinion of diffuse osteoarthritis as related to aging and not caused or aggravated by his service-connected right knee.  

In April 2013, Dr. J.H., submitted the above mentioned letter in which he opined that it is more likely than not that the Veteran's left knee condition is related to his service-connected right knee.  Specifically he argued that altered gait, as a result of the right knee exacerbated his low back condition, resulting in bilateral osteoarthritis of the knees.  

In January 2014, the Veteran presented for a new VA examination of his left knee.  Again, he was given a diagnosis of degenerative joint disease of the left knee.  The examiner conducted a thorough examination and review of the record before stating that the Veteran's left knee disability is less likely than not proximately due to or the result of his service-connected right knee condition.  In support, the examiner stated that "[t]here is no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait.  In order for this type of gait to have impact on the opposite or uninjured leg, it is likely that the abnormal gait or limp would need to be present over an extended period of time - years.  A temporary abnormal gait, e.g. a limp over a relatively short period of time of weeks or months is unlikely to have any effect on the opposite leg.  The use of a case, cane and crutches is also unlikely to have any major impact on the stress borne by the uninjured limb.  Increased body weight (obesity) does, however, have a detrimental effect on both lower extremities and magnifies the previously described risk factors."

Private records from the CORA Rehabilitation Clinic dated May 2014 include a statement in which the Veteran is noted to have injured his right knee in service.  That record then states that "[s]ince that time, he has experienced chronic pain in right knee and has developed left knee pain and low back pain secondary to altered gait pattern."

Private evaluations submitted in June 2014 by Dr. J.H. include a statement which says the Veteran has "loss of strength and mobility that has created strain on the left knee and lower back and hips all caused from his right knee disability.  This has also led to altered gait which only exacerbates the low back condition.  He has decreased [range of motion] and severe pain in both his knees.  This has also led to debilitating laxity and neuropathy of the ankles over the Achilles."

Finally, a letter dated August 7, 2015, by Dr. J.H. states that the Veteran suffers from a "chronic low back condition and bilateral osteoarthritis of the knees for 4 years.  He has been experiencing these issues for many years.  [The Veteran] has some substantial issues with many lower extremity joints that seem to be related to the altered gain that he has from severe arthritis of his left knee. His bilateral knee condition has now led to debilitating bilateral laxity and neuropathy of the ankles over the Achilles . . . . Due to his right knee disability, the loss of strength and mobility has created strain on the left knee, which has led to altered gait, which exacerbates his lower back condition.  He now suffers from bilateral osteoarthritis of the knees, decreased range of motion and sever[e] pain with range of motion in bilateral knees.  In my professional opinion, I strongly believe that his current medical conditions are a result of his right knee disability."

The Board has considered all evidence of record, and finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current degenerative arthritis of the left knee is related to his service-connected right knee. 

The Veteran has submitted multiple opinions by his treating private physician, who has treated him over the course of several years, and who is a board certified physician with a family and sports medicine practice.  Those opinions were made in contemplation of multiple years of treatment.  Further, a separate evaluation by a physical therapist also attributes the Veteran's left knee arthritis to his altered gait from the right.  On the contrary, the Board notes that the VA opinions, while supported by known medical principles, rely on the notion that the Veteran had not experienced long-term altered gait, whereas the evidence of record implies that he has, in fact experienced an altered gait for many years due to his service-connected right knee.  

All opinions were rendered by physicians.  The favorable medical opinions discussed above are sufficient to place the evidence for and against this claim into relative equipoise, so as to warrant resolving any reasonable doubt in the Veteran's favor regarding whether his current left knee disability is related to his service-connected right knee disability.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990); C.F.R. § 3.102 (2015).  Accordingly, service connection as secondary to a service-connected right knee disability is appropriate in this matter.  


ORDER

Entitlement to an increased disability rating for degenerative arthritis of the right knee, status post right medial meniscectomy, due to limitation of motion, presently rated as 10 percent disabling, is denied.  

Entitlement to a separate 10 percent rating for instability of the right knee, status post right medial meniscectomy, is granted.  

Entitlement to service connection for a left knee condition, secondary to service-connected degenerative arthritis of the right knee, is granted.  


REMAND

Once VA undertakes to provide an examination in connection with a service-connection claim, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the instant matter, the Veteran has a present diagnosis of degenerative disc disease of the lumbar spine, which he contends is either due to or aggravated beyond its normal progression by his service-connected right knee disability.  In June 2010 and January 2014, the Veteran was afforded VA examinations in which the examiner opined against a causal nexus between the Veteran's degenerative arthritis of the spine and his right knee.  In support of this conclusion, both examiners cited to evidence that the Veteran's spine disability is due to the normal expected aging process.  Both examiners also indicated that it was not aggravated by the right knee; however, no discussion of this possible method of service connection was provided that the Board may rely upon in evaluating the possibility of a claim based on aggravation.  In light of the fact that the Veteran's private physician has indicated possible exacerbation of a "low back condition" (here, the Board notes that the private physician has not explicitly addressed a diagnosed disability), and because there is no discussion by the VA examiners of the Veteran's back condition over time, the Board finds that an addendum opinion should be obtained that specifically addresses aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).

With regard to the Veteran's claim for a bilateral ankle condition, the Veteran was afforded a VA examination in May 2015 which found no evidence of a disability.  However, the Veteran has submitted private medical records which indicate a possible diagnosis of neuropathy of the feet and ankles.  This possible condition was not addressed in the May 2015 VA examination, thus, a new examination should be conducted which addresses this possible diagnosis.  Additionally, inasmuch as any neuropathy of the feet and ankles may be related to the Veteran's degenerative arthritis of the spine, the Board finds that this issue is inextricably intertwined with that claim which is also remanded.  

Regarding the claim for service connection for a right hip condition, the Veteran has a present diagnosis of a right hip strain.  In May 2015, a VA examiner conducted an examination and provided a negative opinion with regard to direct service connection; however, the Veteran has asserted that his hip condition is secondary to his service-connected right knee.  While the rationale given appears to address that contention, it lacks any detail and discussion which the Board may rely upon in reaching a decision with regard to this claim.  Additionally, the Board notes that the examiner did indicate in the examination report that walking may aggravate the hip condition, however, no opinion with regard to aggravation by the service-connected right knee has been offered.  Thus, the Board finds that a new VA examination should be conducted with regard to this claim.

Finally, the Board recognizes that the above decision grants service connection for degenerative arthritis of the left knee, as secondary to the service-connected arthritis of the right knee.  Thus, any opinion rendered should consider the impact of both service-connected knees on the issues which remain on appeal.    

Accordingly, the case is REMANDED for the following action:

1. After associating any pertinent, outstanding records, schedule the Veteran for a new VA examination in connection with his claims on appeal to provide the answers below.  The complete record, including a copy of this remand, should be provided to the examiner selected to conduct the examination.  Any and all diagnostic testing should be conducted.  

The examiner is requested to conduct a thorough examination of the Veteran's spine, right hip, and bilateral ankles.  The examiner is thereafter requested to answer all of the following questions:

a. Is the Veteran's degenerative arthritis of the lumbar spine at least as likely as not related to his service-connected arthritis of the right and left knees?

b. If not directly etiologically caused by his service-connected arthritis of the knees, has the Veteran's degenerative arthritis of the lumbar spine at least as likely as not been aggravated beyond its normal progression by the Veteran's service-connected arthritis of the knees?  If so, the examiner is requested to provide a pre-aggravation and post-aggravation level of severity.

c. Does the Veteran have a present diagnosis of neuropathy of the feet and ankles?  If so, is the Veteran's neuropathy at least as likely as not related to his service-connected right and left knee disabilities?  In the alternative, is it at least as likely as not related to his claimed degenerative arthritis of the spine?

d. Is the Veteran's right hip strain at least as likely as not etiologically related to his service-connected arthritis of the right and left knees?

e. If not directly caused by his service-connected knee disabilities, has the Veteran's right hip strain at least as likely as not been aggravated beyond its normal progression by the Veteran's service-connected arthritis of the right and left knees?  If so, the examiner is requested to provide a pre-aggravation and post-aggravation level of severity.

Each opinion must be accompanied by a reasoned discussion and rationale and should be supported by citation to evidence of record, medical treatise evidence, and known medical principles.  

2. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


